United States Department of Labor
Employees, Compensation Appeals Board
__________________________________________
M.F., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, Clearfield, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-941
Issued: January 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2006 appellant filed a timely appeal from a February 27, 2006 merit
decision of the Office of Workers’ Compensation Programs, terminating his compensation
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this termination case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits
effective February 27, 2006 on the grounds that he no longer had any residuals or disability
causally related to his employment-related injuries.
FACTUAL HISTORY
On March 13, 1991 appellant, then a 47-year-old automotive mechanic, filed a claim for
an occupational disease (Form CA-2) alleging that on March 4, 1991 he first realized that his

bilateral carpal tunnel syndrome was caused by his federal employment.1 He stated that
Dr. Carl L. Unsicker, a Board-certified orthopedic surgeon, diagnosed this condition after
diagnostic testing was performed on his hands. Dr. Unsicker explained to appellant that the
diagnosed condition was caused by constant use of power, air and hand tools and bending,
twisting and pounding. By letter dated August 6, 1991, the Office accepted appellant’s claim for
bilateral carpal tunnel syndrome and authorized carpal tunnel release. The Office paid him
appropriate compensation.2
By letter dated April 2, 2004, the Office referred appellant, together with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. Michael T.
Giovanniello, a Board-certified physiatrist, for a second opinion medical examination to assess
continuing disability. In an April 19, 2004 medical report, Dr. Giovanniello found that appellant
had a history of Dupuytren’s contractures and was status post surgeries for carpal tunnel
syndrome and bilateral hand osteoarthritis that were work related. He stated that the multiple
surgeries appellant underwent for the Dupuytren’s contractures were unsuccessful with regard to
restoring his functions. Dr. Giovanniello stated that appellant continued to be disabled despite
not working since his medical retirement in 1991,3 due to residual functional deficits from his
employment-related injury. As a result, appellant was permanently disabled due to his
Dupuytren’s contractures condition. Dr. Giovanniello further opined that appellant developed
bilateral osteoarthritis of the hands due to his former work duties. Appellant’s carpal tunnel
syndrome was mild as there was no electrodiagnostic evidence of median motor neuropathy at
the wrist which probably represented mild median nerve neuritis. Dr. Giovanniello concluded
that appellant was unable to perform his date-of-injury job secondary to impairment from his
work-related Dupuytren’s contractures which prevented him from using both hands. He stated
that appellant could perform sedentary work eight hours per day with restrictions.
Dr. Giovanniello restricted him from lifting more than 10 pounds, engaging in repetitive lifting
and data entry activities, pushing or pulling more than 20 pounds and significant writing and fine
manipulation activities with his bilateral upper limbs.
On August 19, 2005 the employing establishment offered appellant a telephone operator
position based on the restrictions set forth in Dr. Giovanniello’s April 19, 2004 report. The
modified operator assistance position included performing switchboard operations and answering
incoming and outgoing calls routinely within one minute. It also required telephone directory
and help desk assistance. The physical requirements of the offered position were sedentary in
nature but possibly involved some standing and walking to consult directories or manuals and
required lifting no more than 20 pounds.

1

Prior to the instant claim, appellant filed a CA-2 form on February 11, 1991 alleging that his Dupuytren’s
contractures were aggravated by his use of hand, power and air tools in his federal employment. On June 4, 1991
the Office accepted his claim for aggravation of Dupuytren’s contractures.
2

By decision dated January 22, 1992, the Office granted appellant a schedule award for a 52 percent impairment
of the third finger on the right hand and a 17 percent impairment of the third finger on the left hand.
3

The record indicates that appellant retired from the employing establishment effective June 10, 1991.

2

On September 20, 2005 appellant submitted a September 19, 2005 medical opinion of
Dr. Marc O. Anderson, an attending Board-certified family practitioner. He reviewed a
description of the offered position and stated that appellant was unable to perform the duties of
this position due to Dupuytren’s contractures. Dr. Anderson further stated that appellant was
unable to use a mouse or computer. In a June 16, 2003 report, he diagnosed carpal tunnel
syndrome, Dupuytren’s contracture and osteoarthritis. Dr. Anderson opined that appellant had
physical limitations due to severe pain and problems in his lower back, hips and other joints.
The Office found a conflict in the medical opinion evidence between Dr. Giovanniello
and Dr. Anderson as to whether appellant was totally disabled for work due to his accepted
employment-related conditions. By letter dated October 20, 2005, the Office referred appellant,
together with a statement of accepted facts, the case record and a list of questions to be
addressed, to Dr. Robert P. Hansen, a Board-certified orthopedic surgeon, for an impartial
medical examination.
In a November 22, 2005 report, Dr. Hansen reviewed a history of appellant’s
employment-related injuries and medical treatment. He reported normal findings on physical
examination and diagnosed bilateral hand Dupuytren’s contractures status post multiple partial
palmar fasciectomies. Dr. Hansen noted a history of bilateral carpal tunnel release with no
apparent current evidence of median nerve entrapment. He opined that appellant’s current
Dupuytren’s contractures precluded him from performing heavy labor and using both hands.
Dr. Hansen opined that this condition was not due to the employment-related aggravated
Dupuytren’s contractures that appellant sustained more than 10 years ago. Dr. Hansen stated
that, according to the American Academy of Orthopedic Surgeons, there was insufficient
evidence from epidemiologic and clinical studies to confirm that manual work either hastened
the onset or the progress of Dupuytren’s disease. There were no controlled studies that linked
acute trauma to the disease. Dr. Hansen noted that etiologic factors associated with Dupuytren’s
disease included diabetes, alcohol consumption, cigarette smoking, epilepsy, possible neoplastic
and probable genetic factors. He stated that appellant’s current condition was due to the
nonemployment-related Dupuytren’s disease process. It appeared that appellant’s carpal tunnel
surgery was successful and that he did not have any ongoing carpal tunnel problems at the time
of examination. Dr. Hansen related that appellant’s previous work as a mechanic may have
caused a temporary aggravation of his Dupuytren’s disease but this would be limited and
currently would not be considered an aggravating factor. He found no objective evidence of any
radiographic confirmation of osteoarthritis or appellant’s inability to work as a telephone
operator. Appellant seemed reasonably able to use his thumb, index and long fingers to perform
the described duties of the offered position. Dr. Hansen stated that appellant would be unable to
perform extensive keyboard work but limited keyboard work with the thumb, index and long
fingers was certainly possible. He concluded that appellant could use a computer mouse. In a
work capacity evaluation dated November 10, 2005, Dr. Hansen stated that appellant was unable
to perform his usual job but he could work eight hours per day with physical restrictions.
By letter dated January 25, 2006, the Office issued a notice of proposed termination of
appellant’s compensation based on Dr. Hansen’s November 22, 2005 impartial medical report.
The medical evidence established that his current medical condition was not caused by his work
duties or accepted employment injuries. The Office provided 30 days in which appellant could
respond to this notice.

3

In a February 3, 2006 letter, appellant disagreed with the Office’s proposed termination.
He contended that there was no conflict in the medical opinion evidence between Dr. Anderson
and Dr. Giovanniello. He contended that the physicians were in agreement about his
Dupuytren’s contractures condition. Appellant argued that Dr. Hansen’s report was insufficient
to terminate his compensation benefits because the physician failed to conduct a thorough
medical examination. He stated that Dr. Hansen refused to examine the papers he brought along
to the examination and had informed him that he had already spoken to the Office and explained
the report to be submitted. Appellant alleged that on June 14, 2004 an Office claims examiner
told him that it was her job to see that his compensation benefits were terminated.
By decision dated February 27, 2006, the Office terminated appellant’s compensation
benefits effective that date on the grounds that he no longer had any employment-related
residuals or disability. The Office accorded special weight to Dr. Hansen’s November 22, 2005
medical opinion as an impartial medical specialist.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.4
The Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
Section 8123(a) of the Federal Employees’ Compensation Act6 provides that, if there is a
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.7
ANALYSIS
Appellant’s claim was for bilateral carpal tunnel syndrome and Dupuytren’s contractures.
The Board notes that a conflict in the medical opinion evidence was created between
Dr. Anderson, an attending physician and Dr. Giovanniello, an Office referral physician, as to
whether appellant had any continuing residuals or total disability causally related to his accepted
employment-related Dupuytren’s contractures and bilateral carpal tunnel syndrome.
Dr. Anderson opined that appellant was totally disabled for work due to his work-related
conditions. Dr. Giovanniello opined that, despite having residuals of the accepted employment
injuries, appellant could perform sedentary work with restrictions.

4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

5 U.S.C. § 8123(a).

7

See Robert V. Disalvatore, 54 ECAB 351 (2003).

4

The Office properly referred appellant to Dr. Hansen, selected as the impartial medical
specialist. After conducting a thorough physical examination and reviewing appellant’s medical
records, on November 22, 2005, Dr. Hansen diagnosed bilateral hand Dupuytren’s contractures
status post multiple partial palmar fasciectomies and a history of carpal tunnel release bilaterally
with no current evidence of median nerve entrapment. Dr. Hansen found that, although
appellant’s current Dupuytren’s contractures precluded him from performing heavy labor and the
use of both hands, this condition was not due to the employment-related aggravated Dupuytren’s
contractures he sustained more than 10 years prior. He stated that there was insufficient
evidence from epidemiologic and clinical studies to confirm that manual work either hastened
the onset or the progress of Dupuytren’s disease and that there were no controlled studies that
linked acute trauma to the disease. Dr. Hansen noted etiologic factors associated with
Dupuytren’s disease and opined that appellant’s current condition was due to a disease process
not related to his employment. He further opined that it appeared appellant’s carpal tunnel
surgery was successful and that he did not have any ongoing carpal tunnel problems at the time
of examination. Dr. Hansen related that appellant’s previous work as a mechanic may have
caused a temporary aggravation of his Dupuytren’s disease but this would be limited and
currently would not be considered an aggravating factor. He concluded that there was no
objective evidence that appellant could not work as a modified telephone operator as he seemed
reasonably able to use his thumb, index and long fingers to perform the described duties of the
offered position. Dr. Hansen stated that appellant would be unable to perform extensive
keyboard work but limited keyboard work with the thumb, index and long fingers was certainly
possible and he could use a computer mouse.
The Board finds that Dr. Hansen’s opinion is entitled to the special weight of an impartial
medical specialist in finding that appellant no longer has any residuals or disability due to his
accepted employment-related bilateral carpal tunnel syndrome and aggravation of Dupuytren’s
contractures. The report is sufficiently rationalized and based on a proper factual and medical
background.8
On appeal appellant also contends that Dr. Hansen’s report is insufficient to serve as a
basis for the termination of his compensation benefits because he failed to conduct a thorough
medical examination. Appellant contends that Dr. Hansen refused to examine certain papers that
he brought to the examination and that the doctor informed him of having spoken to the Office.
The Board, however, finds that a review of Dr. Hansen’s November 22, 2005 report refutes
appellant’s assertion. As previously noted, Dr. Hansen provided an accurate history of
appellant’s work-related injuries and medical treatment. After a thorough examination, he noted
that appellant’s accepted conditions had resolved and that the ongoing disease process was not
employment related. Dr. Hansen provided a proper analysis of the factual and medical history,
provided findings on examination and reached conclusions regarding appellant’s ability to work
which comported with this analysis.9 Moreover, appellant has not submitted evidence as to the
papers Dr. Hansen purportedly refused to examine or explain their relevance to the examination.

8

Id.

9

Pamela K. Guesford, 53 ECAB 726 (2002).

5

Appellant further contends that on June 14, 2004 an Office claims examiner told him that
it was her job to see that his compensation benefits were terminated. The Board finds that
appellant’s assertion is not established by the record. Appellant did not submit any evidence
establishing that the claims examiner erroneously threatened to terminate his compensation
benefits. The Office properly determined that Dr. Hansen’s impartial medical opinion was
entitled to special weight in establishing that appellant has no employment-related residuals or
disability.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective February 27, 2006 on the grounds that he no longer had any residuals or disability
causally related to his employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the February 27, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 31, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

